DETAILED ACTION
The amendment filed September 6, 2022, has been entered and fully considered. Claims 1, 3-4, 6-7, 9, 21-26, and 29-31 are pending in this action. Claims 1, 9, 21-22 and 29 have been amended. Claim 2 has been cancelled. Claim 30 remains withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9, 22-26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., (hereinafter ‘Young’, U.S. Pat. 9,656,057) in view of Shah et al., (hereinafter ‘Shah’, U.S. PGPub. No. 2018/0169406).
Regarding claim 1, Young discloses a depth electrode (Fig. 1-7) comprising:(a) an elongate, unitary tubular body (carrier core 302); (b) at least one lumen defined through a length of the elongate tubular body (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”); (c) at least one electrode array comprising a thin conductive film disposed on an outer surface of the elongate tubular body, the electrode array comprising a plurality of electrode contacts (see electrode section 322 of thin film 301 disposed on an outer surface of the elongate tubular body core 302 in Fig. 6, also see electrodes 132; col. 6, ll. 57-61, “Thin film 301 may include at least one electrically conductive layer, preferably made of a biocompatible material. Thin film 301 may be secured to carrier core 302 by wrapping thin film 301 around carrier core 302 and further processed to form lead 300”), wherein the at least one electrode array (electrode section 322) is disposed around the elongate tubular body (302) in a spiral configuration (Fig. 6; col. 14, ll. 49-50, “the electrode array itself is spirally wound around the carrier core 302”); and at least one electrical component (cable 303 including tracks in Fig. 6) coupled to at least one of the plurality of electrode contacts (132) of the at least one electrode array (322).
Although Young discloses at least one electrical component (cable 303 in Fig. 6) coupled to at least one of the plurality of electrode contacts (132) of the at least one electrode array (322), wherein “cable 303 comprises a plurality of electrically conductive tracks to connect each distal electrode 132 to a designated proximal contact 305” (col. 7, ll. 52-54), Young is silent regarding wherein the at least one electrical component is formed by a sputtering process to form a titanium layer radially disposed between the outer surface of the tubular body and an inner surface of the at least one electrode array, wherein the plurality of electrode contacts are formed by placing a polymeric layer over the titanium layer, the polymeric layer having a plurality of openings defined therein, and wherein a platinum layer is formed on the titanium layer within one or more of the openings defined in the polymeric layer.
However, in the same field of endeavor, Shah (Fig. 1-5 and 9) teaches a similar depth electrode comprising a cylindrical microelectrode array including a flexible planar multilayer structure (10 in Fig. 1) conformably affixed to a tubular body (cylindrical core 16 in Fig. 3). The multilayer structure (10) includes a cylindrical electrode section (11) at one end having a plurality of electrodes (12) connected via a cable section (13) to a connector region (14) further including connector/bond pads where the electrode array (11) is bonded to an electronics module ([0034]). Shah teaches various configurations for electrically connecting the electrode array to the electronics module, including “separating the trace layer from the electrode layer on different metal layers using a vertical interconnect (or via) that is formed in the insulating polymer layer that is between both metal layers” ([0012]; Fig. 9). These alternating layers of insulating and conductive material may include metals such as platinum and titanium, as well as a variety of other conductive materials ([0010]; thereby meeting the limitations regarding a titanium layer and platinum layer). Unlike prior methods where electrodes are placed on the same metal layer as the electrical traces and moisture may penetrate the electrode opening and cause shorts to form between adjacent traces on the electrode layer, the separation of the trace layer from the electrode layer may decrease the likelihood of shorting and increase the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. Further, in this configuration, the at least one electrical component (i.e. vertical interconnect or via) is radially disposed between the outer surface of the tubular body (16) and an inner surface of the at least one electrode array (11) (Figs. 4-5 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the depth electrode as taught by Young to include wherein the at least one electrical component is formed by a titanium layer radially disposed between the outer surface of the tubular body and an inner surface of the at least one electrode array, wherein the plurality of electrode contacts are formed by placing a polymeric layer over the titanium layer, the polymeric layer having a plurality of openings defined therein, and wherein a platinum layer is formed on the titanium layer within one or more of the openings defined in the polymeric layer, as taught by Shah. Doing so provides a level of separation between the trace layer and the electrode layer thereby decreasing the likelihood of a short in the presence of moisture and increasing the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency.
Specifically regarding the choice of conductive material (i.e. titanium, platinum), it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the layers as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is noted, Shah teaches both titanium and platinum as suitable and interchangeable materials for the intended use as claimed. 
Further, it should be noted that “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). As broadly claimed, the combination of Young in view of Shah teach a depth electrode wherein the at least one electrical component is formed by a titanium layer radially disposed between the outer surface of the tubular body and an inner surface of the at least one electrode array, therefore the “product” in the product-by-process limitation is the same as or obvious from the product of Young in view of Shah. It is the Examiner’s position that the modified depth electrode could be formed in the manner claimed in claim 1. 
Regarding claim 3, Young discloses (Fig. 1-7) wherein the spiral configuration extends along a length of the tubular body (Fig. 6; col. 14, ll. 49-50, “the electrode array itself is spirally wound around the carrier core 302”). 
Regarding claim 4, Young discloses (Fig. 1-7) wherein the at least one electrode array (electrode array 322) comprises at least two elongate electrode arrays disposed along a length of the elongate tubular body (core 302 in Fig. 6; see Fig. 7 for electrode section 322 comprising four elongate electrode arrays 132; col. 14, ll. 37-56, electrode array itself is spirally wound around the carrier core 302)
Regarding claim 6, Young discloses (Fig. 1-7) wherein the thin conductive film (thin film 301) is wrapped around an entire circumference of the elongate tubular body (Fig. 6). 
Regarding claim 7, Young discloses (Fig. 1-7) wherein the at least one lumen is constructed and arranged to allow for passage therethrough of a fluid, particulates, a procedural device, tissue, a treatment composition, or a medication (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”, also see col. 7, ll. 5-8 for insertion of stylet, i.e. a procedural device). It is noted that the lumen formed by the hollow core of carrier core (302) is capable of allowing passage of any of the listed items.
Regarding claim 9, Young in view of Shah teach all of the limitations of the depth electrode according to claim 1. In view of the prior modification of Young in view of Shah, Young in view of Shah necessarily teach wherein the platinum layer is formed on the titanium layer by electroplating platinum onto the titanium layer within one or more of the openings defined in the polymeric layer. See rejection of claim 1 for obviousness rationale. 
It should be noted that “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). As broadly claimed, the combination of Young in view of Shah teach a depth electrode wherein the platinum layer is formed on the titanium layer within one or more of the openings defined in the polymeric layer, therefore the “product” in the product-by-process limitation is the same as or obvious from the product of Young in view of Shah. 
Regarding claim 22, Young discloses a depth electrode (Fig. 1-7) comprising:(a) an elongate, unitary catheter (carrier core 302); (b) at least one lumen defined through a length of the elongate, unitary catheter (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”); (c) at least one electrode array (electrode section 322) disposed on an outer surface of the elongate, unitary catheter, the electrode array (322) comprising a plurality of electrode contacts (electrodes 132), wherein the at least one electrode array is disposed around the elongate, unitary catheter in a spiral configuration extending along a length of the elongate, unitary catheter (Fig. 6; col. col. 14, ll. 49-50, “the electrode array itself is spirally wound around the carrier core 302”); (d) at least one electrical component (cable 303 including tracks in Fig. 6) coupled to the at least one electrode array (322).
Although Young discloses at least one electrical component (cable 303 in Fig. 6) coupled to the at least one electrode array (322), wherein “cable 303 comprises a plurality of electrically conductive tracks to connect each distal electrode 132 to a designated proximal contact 305” (col. 7, ll. 52-54), Young is silent regarding wherein the at least one electrical component is formed by a sputtering process to form a titanium layer radially disposed between the outer surface of the elongate, unitary catheter and an inner surface of the at least one electrode array, and wherein the plurality of electrode contacts are formed by placing a polymeric layer over the titanium layer, the polymeric layer having a plurality of openings defined therein, and wherein a platinum layer is formed on the titanium layer within one or more of the openings defined in the polymeric layer.
However, in the same field of endeavor, Shah (Fig. 1-5 and 9) teaches a similar depth electrode comprising a cylindrical microelectrode array including a flexible planar multilayer structure (10 in Fig. 1) conformably affixed to a tubular body (cylindrical core 16 in Fig. 3). The multilayer structure (10) includes a cylindrical electrode section (11) at one end having a plurality of electrodes (12) connected via a cable section (13) to a connector region (14) further including connector/bond pads where the electrode array (11) is bonded to an electronics module ([0034]). Shah teaches various configurations for electrically connecting the electrode array to the electronics module, including “separating the trace layer from the electrode layer on different metal layers using a vertical interconnect (or via) that is formed in the insulating polymer layer that is between both metal layers” ([0012]; Fig. 9). These alternating layers of insulating and conductive material may include metals such as platinum and titanium, as well as a variety of other conductive materials ([0010]; thereby meeting the limitations regarding a titanium layer and platinum layer). Unlike prior methods where electrodes are placed on the same metal layer as the electrical traces and moisture may penetrate the electrode opening and cause shorts to form between adjacent traces on the electrode layer, the separation of the trace layer from the electrode layer may decrease the likelihood of shorting and increase the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. Further, in this configuration, the at least one electrical component (i.e. vertical interconnect or via) is radially disposed between the outer surface of the tubular body (16) and an inner surface of the at least one electrode array (11) (Figs. 4-5 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the depth electrode as taught by Young to include wherein the at least one electrical component is formed by a titanium layer radially disposed between the outer surface of the elongate, unitary catheter and an inner surface of the at least one electrode array, and wherein the plurality of electrode contacts are formed by placing a polymeric layer over the titanium layer, the polymeric layer having a plurality of openings defined therein, and wherein a platinum layer is formed on the titanium layer within one or more of the openings defined in the polymeric layer, as taught by Shah. Doing so provides a level of separation between the trace layer and the electrode layer thereby decreasing the likelihood of a short in the presence of moisture and increasing the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency.
Specifically regarding the choice of conductive material (i.e. titanium, platinum), it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the layers as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is noted, Shah teaches both titanium and platinum as suitable and interchangeable materials for the intended use as claimed. 
Further, it should be noted that “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). As broadly claimed, the combination of Young in view of Shah teach a depth electrode wherein the at least one electrical component is formed by a titanium layer radially disposed between the outer surface of the elongate, unitary catheter and an inner surface of the at least one electrode array, therefore the “product” in the product-by-process limitation is the same as or obvious from the product of Young in view of Shah. It is the Examiner’s position that the modified depth electrode could be formed in the manner claimed in claim 22.
Regarding claim 23, Young discloses a depth electrode (Fig. 1-7) wherein the at least one electrode array (electrode section 322) comprises a thin conductive film wrapped around at least a portion of the elongate, unitary catheter (see electrode section 322 of thin film 301 disposed on an outer surface of the elongate, unitary catheter core 302 in Fig. 6; col. 6, ll. 57-61, “Thin film 301 may include at least one electrically conductive layer, preferably made of a biocompatible material. Thin film 301 may be secured to carrier core 302 by wrapping thin film 301 around carrier core 302 and further processed to form lead 300”).
Regarding claim 24, Young discloses (Fig. 1-7) wherein the thin conductive film (thin film 301) is wrapped around an entire circumference of the elongate, unitary catheter (core 302 in Fig. 6).
Regarding claim 25, Young discloses (Figs. 1-7) wherein the at least one electrode array (electrode section 322) comprises at least two elongate electrode arrays disposed along a length of the elongate, unitary catheter (core 302 in Fig. 6; see Fig. 7 for electrode section 322 comprising four elongate electrode arrays 132; col. 14, ll. 37-56, electrode array itself is spirally wound around the carrier core 302).
Regarding claim 26, Young discloses (Figs. 1-7) wherein the at least one lumen is constructed and arranged to allow for passage therethrough of a fluid, particulates, a procedural device, tissue, a treatment composition, or a medication (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”, also see col. 7, ll. 5-8 for insertion of stylet, i.e. a procedural device). It is noted that the lumen formed by the hollow core of carrier core (302) is capable of allowing passage of any of the listed items. 
Regarding claim 29, Young discloses a depth electrode (Figs. 1-7) comprising:(a) an elongate, unitary tubular body (carrier core 302); (b) at least one lumen defined through a length of the tubular body (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”); (c) at least one thin conductive film comprising an electrode array disposed on an outer surface of the tubular body, the electrode array comprising a plurality of electrode contacts, (see electrode section 322 of thin film 301 disposed on an outer surface of the elongate tubular body core 302 in Fig. 6; also see electrodes 132; col. 6, ll. 57-61, “Thin film 301 may include at least one electrically conductive layer, preferably made of a biocompatible material. Thin film 301 may be secured to carrier core 302 by wrapping thin film 301 around carrier core 302 and further processed to form lead 300”), wherein the electrode array (electrode section 322) is disposed around the tubular body in a spiral configuration extending along a length of the tubular body (Fig. 6; see col. 14, ll. 49-50, “the electrode array itself is spirally wound around the carrier core 302”); and (d) at least one electrical component (cable 303 including tracks in Fig. 6) coupled to the at least one electrode array (322). 
Although Young discloses at least one electrical component (cable 303 in Fig. 6) coupled to the at least one electrode array (322), wherein “cable 303 comprises a plurality of electrically conductive tracks to connect each distal electrode 132 to a designated proximal contact 305” (col. 7, ll. 52-54), Young is silent regarding wherein the at least one electrical component is radially disposed between the tubular body and the at least one thin conductive film, and wherein the at least one electrical component is formed by a sputtering process to form a titanium layer, and wherein the plurality of electrode contacts are formed by placing a polymeric layer over the titanium layer, the polymeric layer having a plurality of openings defined therein, and wherein a platinum layer is formed on the titanium layer within one or more of the openings defined in the polymeric layer.
However, in the same field of endeavor, Shah (Fig. 1-5 and 9) teaches a similar depth electrode comprising a cylindrical microelectrode array including a flexible planar multilayer structure (10 in Fig. 1) conformably affixed to a tubular body (cylindrical core 16 in Fig. 3). The multilayer structure (10) includes a cylindrical electrode section (11) at one end having a plurality of electrodes (12) connected via a cable section (13) to a connector region (14) further including connector/bond pads where the electrode array (11) is bonded to an electronics module ([0034]). Shah teaches various configurations for electrically connecting the electrode array to the electronics module, including “separating the trace layer from the electrode layer on different metal layers using a vertical interconnect (or via) that is formed in the insulating polymer layer that is between both metal layers” ([0012]; Fig. 9). These alternating layers of insulating and conductive material may include metals such as platinum and titanium, as well as a variety of other conductive materials ([0010]; thereby meeting the limitations regarding a titanium layer and platinum layer). Unlike prior methods where electrodes are placed on the same metal layer as the electrical traces and moisture may penetrate the electrode opening and cause shorts to form between adjacent traces on the electrode layer, the separation of the trace layer from the electrode layer may decrease the likelihood of shorting and increase the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency. Further, in this configuration, the at least one electrical component (i.e. vertical interconnect or via) is radially disposed between the tubular body (16) and the electrode array (11) (Figs. 4-5 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the depth electrode as taught by Young to include wherein the at least one electrical component is radially disposed between the tubular body and the at least one thin conductive film¸ and wherein the at least one electrical component is formed by a titanium layer, and wherein the plurality of electrode contacts are formed by placing a polymeric layer over the titanium layer, the polymeric layer having a plurality of openings defined therein, and wherein a platinum layer is formed on the titanium layer within one or more of the openings defined in the polymeric layer, as taught by Shah. Doing so provides a level of separation between the trace layer and the electrode layer thereby decreasing the likelihood of a short in the presence of moisture and increasing the longevity of the microelectrode array ([0012]), thereby increasing safety, optimization and efficiency.
Specifically regarding the choice of conductive material (i.e. titanium, platinum), it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the layers as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is noted, Shah teaches both titanium and platinum as suitable and interchangeable materials for the intended use as claimed. 
Further, it should be noted that “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). As broadly claimed, the combination of Young in view of Shah teach a depth electrode wherein the at least one electrical component is formed by a titanium layer, therefore the “product” in the product-by-process limitation is the same as or obvious from the product of Young in view of Shah. It is the Examiner’s position that the modified depth electrode could be formed in the manner claimed in claim 29.
Regarding claim 31, Young discloses (Figs. 1-7) wherein the at least one lumen is constructed and arranged to allow for passage therethrough of a fluid, particulates, a procedural device, tissue, a treatment composition, or a medication (col. 7, ll. 2-3, “Carrier core 302 may be a solid member or have a hollow core”, also see col. 7, ll. 5-8 for insertion of stylet, i.e. a procedural device). It is noted that the lumen formed by the hollow core of carrier core (302) is capable of allowing passage of any of the listed items.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Shah as applied to claim 9 above, and further in view of Nikumb et al., (hereinafter 'Nikumb', U.S. Pat. No. 7,853,303).
Regarding claim 21, Young in view of Shah teach all of the limitations of the depth electrode according to claim 9, but are silent regarding wherein the polymeric layer comprises a polyimide film attached to the titanium layer using an adhesive layer.
However, in the same field of endeavor, Nikumb teaches a similar device comprising “a plurality of stacked electrode elements, each electrode element having stimulation/lesioning and recording electrodes incorporated with a strip of electrically non-conductive substrate.” (abstract). Nikumb similarly teaches incorporating a conductive layer with a non-conductive substrate. The non-conductive substrate comprises a polymeric layer comprises a polyimide film coated on one side with an adhesive. In this configuration, the conductive layer is necessarily bonded with the adhesive, thereby improving attachment and uniformity of the device (col. 9, ll. 19-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the depth electrode as taught by Young in view of Shah to include wherein the polymeric layer comprises a polyimide film attached to the titanium layer using an adhesive layer as taught by Nikumb in order to bond the components of the device, thereby improving attachment and uniformity of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 9, 21-26, and 29-31 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
Applicant’s argument (p. 7) that neither Young nor Shah alone or in combination, discloses the at least one electrical component, as recited in the independent claims, being formed by a "sputtering process to form a titanium layer" is not found persuasive. Further, applicant has argued that Shah teaches away from this process. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that both Young and Shah do not teach away from being combined, and neither reference explicitly teaches away from a sputtering process as applicant suggests. Both references provide structurally similar electrodes having a similar shape and configuration, therefore the argument that the device could not be easily deformed is not persuasive. 
Further, it is the Examiner’s position that the modified depth electrode could be formed in the manner claimed. Young teaches the basic structure and electrical components of the depth electrode, but is silent regarding the specific material layers and layered configuration as claimed. Shah necessarily cures the deficiencies of Young by providing a similar electrode with the desired materials and configuration. The above modification of Young in view of Shah is not directed to how the depth electrode is made, but rather the final materials and overall configuration. After the modification of Young in view of Shah, the modified device is structurally the same as the claimed device and could be made by the same process that meets the claims. 
As currently recited the product of Young in view of Shah meet each and every limitation of the depth electrode according to claim 1, 22 and 29. It should be noted that “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Here, the “product” in the product-by-process limitation is the same as or obvious from the product of Young in view of Shah. 
No further arguments have been set forth regarding the dependent claims other than their patentability stemming from rejected independent claims.
See rejection for further clarification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/C.A.D./             Examiner, Art Unit 3794                                                                                                                                                                                           

/THOMAS A GIULIANI/             Primary Examiner, Art Unit 3794